NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN SCOTT HANDEL,                             No.    20-35485

                Plaintiff-Appellant,            D.C. No. 1:18-cv-01731-MC

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted May 4, 2021**
                                Portland, Oregon

Before: W. FLETCHER and FRIEDLAND, Circuit Judges, and BLOCK,***
District Judge.

      Brian Handel appeals from the district court’s order affirming the denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
his application for disability insurance benefits under the Social Security Act. The

administrative law judge (“ALJ”) determined that Handel was not disabled under

the Act because he had the residual functional capacity to perform light work. See

42 U.S.C. § 1382c(a)(3). Handel challenges the ALJ’s residual functional capacity

determination, arguing that the ALJ improperly rejected the medical opinions of

his treating physicians, Handel’s subjective testimony, and the testimony of a lay

witness. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      We review the district court’s order de novo and reverse only if the decision

of the ALJ “was not supported by substantial evidence in the record as a whole or

if the ALJ applied the wrong legal standard.” Molina v. Astrue, 674 F.3d 1104,

1110 (9th Cir. 2012), superseded by regulation on other grounds. The ALJ

determined that Handel was last insured on December 31, 2016, meaning that he

was required to establish that he was disabled on or before that date to be entitled

to benefits. Wellington v. Berryhill, 878 F.3d 867, 872 (9th Cir. 2017).

      The ALJ did not commit reversible error when evaluating the medical

evidence. Handel argues that the ALJ failed to consider a treating physician’s note

that Handel was “unable to sit or stand for any time [without] having to change

position.” This statement falls under the “subjective” section of the physician’s

notes and is thus not a “medical opinion” because it does not “reflect [the

physician’s] judgments about the nature and severity” of Handel’s impairments.


                                          2
20 C.F.R. § 404.1527(a)(1). Handel also argues that the ALJ failed to consider

medical opinions from examinations that postdate his last date insured. “[M]edical

evaluations made after the expiration of a claimant’s insured status are relevant to

an evaluation of the pre-expiration condition.” Smith v. Bowen, 849 F.2d 1222,

1225 (9th Cir. 1988). Here, however, the opinions Handel cites as improperly

omitted from the ALJ’s decision relate to Handel’s recovery from a surgery he

underwent in 2017, not to his condition more generally. Any error committed by

the ALJ in refusing to consider this evidence was therefore harmless.

      The ALJ gave specific, clear, and convincing reasons for discounting

Handel’s subjective testimony. Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d

685, 693 (9th Cir. 2009). Most notably, the ALJ cited Handel’s contention that he

became disabled on the same day that he was laid off from a job he had held for

seven years, and Handel’s receipt of unemployment benefits for a year after losing

his job.1 To collect unemployment benefits, Handel had certified that he was able

and willing to work, and he also applied for other jobs. The fact that Handel held

himself out as capable of working during the same period that he now claims he


      1
        Handel testified that he was “forced to resign” due to his physical condition
because he would get “snappy” when he was in pain. The ALJ rejected Handel’s
testimony and concluded that Handel’s work “actually ended in a layoff” because
Handel admitted that other employees were let go at the same time and the
company was downsizing. Where, as here, “evidence is susceptible to more than
one rational interpretation,” we must uphold the ALJ’s conclusion. Burch v.
Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                          3
was disabled casts doubt on his credibility. See Ghanim v. Colvin, 763 F.3d 1154,

1165 (9th Cir. 2014). Furthermore, substantial evidence supports the ALJ’s

additional findings that Handel was capable of independently performing daily

activities, that Handel told doctors that medication reduced his pain levels, and that

Handel failed to follow up on referrals made by his doctors. The ALJ reasonably

relied on these findings to afford less weight to Handel’s subjective testimony

about his symptoms.

      The ALJ did not err by discounting lay witness testimony from Handel’s

friend, who is also the mother of his son. The ALJ must provide valid, germane

reasons to discount lay witness testimony. See Leon v. Berryhill, 880 F.3d 1041,

1046 (9th Cir. 2018). Here, the ALJ noted that the lay witness’s testimony was

inconsistent with the medical evidence from Handel’s neurological exam. Handel

argues that his neurological exam is not inconsistent with the lay witness’s

testimony because the neurologist noted that Handel had “worsening headaches”

and “abnormalities on his brain MRI.” To the contrary, the record indicates that

the neurologist restated Handel’s subjective statements about his headaches and

referred him to other specialists for further testing. The neurologist also noted that

Handel’s headaches may be “rebound headaches” from his pain medication and

recommended that Handel work with his primary care provider to reduce or change

the amount of medication he was taking. Handel did not pursue additional


                                          4
treatment according to the neurologist’s suggestions, which undermines his and the

lay witness’s testimony about the severity of his condition. See Fair v. Bowen, 885

F.2d 597, 603 (9th Cir. 1989).

      Accordingly, substantial evidence supports the ALJ’s residual functional

capacity determination. In light of this determination, the ALJ did not err by

concluding that Handel was not disabled because he could perform past relevant

work as a general clerk. The ALJ’s vocational hypotheticals were also supported

by substantial evidence. Handel’s challenges to this portion of the ALJ’s decision

depends on his attacks on the ALJ’s residual functional capacity determination.

For the foregoing reasons, these attacks fail. See Stubbs-Danielson v. Astrue, 539

F.3d 1169, 1175-76 (9th Cir. 2008).

      AFFIRMED.




                                         5